Citation Nr: 0325517	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
service-connected traumatic arthritis of the left knee.  

2.  Entitlement to a rating higher than 10 percent for the 
service-connected disability of the left knee manifested by 
instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from December 1943 to 
September 1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the RO.  

In October 2002, the RO granted service connection and 
assigned a 10 percent rating for left knee disability 
manifested by instability, effective on November 27, 2001.  

Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in December 2002 the veteran 
submitted additional correspondence that indicated he no 
longer desired a Board hearing.  

The record indicates the veteran canceled his hearing 
scheduled in February 2003 before an RO Hearing Officer.  

In September 2003, a motion to advance the veteran's case on 
the Board's docket was granted.  

In correspondence received in December 2001, the veteran also 
appears to raise the issue of service connection for 
arthritis of the right knee.  As that issue has not been 
fully developed for appellate review, it is referred to the 
RO for such further development as may be necessary.  



FINDINGS OF FACT

1.  The service-connected traumatic arthritis of the left 
knee is shown to be productive of a level of functional loss 
due to pain that more nearly approximates that of limitation 
of flexion to 30 degrees.  

2.  The service-connected left knee disability is not shown 
to be manifested by instability or recurrent subluxation of 
more than that of a slight degree.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent 
for the service-connected traumatic arthritis of the left 
knee are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5003, 5010, 5260, 5261 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (Aug. 14, 
1998).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected disability of the left 
knee manifested by instability are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5257 (2003); VAOPGCPREC 9-98 (Aug. 
14, 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case.  
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examinations performed to evaluate 
the severity of the service-connected disabilities.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected Left Knee 
Disabilities

A.  Factual Background 

A careful review of service medical records shows that the 
veteran sustained multiple mine fragment wounds in service.  

The X-ray studies taken of the veteran's left knee in 
November 1975 revealed a retained foreign body and arthritic 
changes about the knee.  

In a December 1975 rating decision, the RO granted service 
connection for traumatic arthritis of the left knee and 
assigned a 10 percent rating under Diagnostic Code 5010, 
effective in July 1975.  

The VA progress notes dated in May 1999 show that a walker 
was planned for the veteran's use to prevent falls.  

The veteran underwent a VA examination in April 2002.  He 
reported taking daily pain medication.  An examination of the 
left knee revealed that the veteran wore a brace for 
stability.  There was pain on maximum range of motion; 
flexion was limited to 90 degrees, and extension was to 0 
degrees.  Anterior drawer sign was positive.  The examiner 
could not perform McMurray and Lachman signs because of 
limitation of motion of the left ankle.  

The examiner noted that the veteran was using a walker for 
ambulation.  The veteran could take only a few steps, which 
were unstable, without the walker.  The examiner added that 
there might be an increase in the limitation of motion of the 
left knee during wet weather.  The diagnosis was that of 
traumatic arthritis of the left knee with instability.  

A report of neurological examination in April 2002 noted a 
scar over the veteran's left knee.  The examination revealed 
that the veteran could not walk without the help of a rolling 
brace and wore a brace over his left knee.  The biceps, 
brachioradialis, knee and ankle reflexes were all absent.  

The diagnosis was that of multiple gunshot wounds 57 years 
ago with severe gait ataxia, generalized hyporeflexia, slowed 
initiation of all movements of arms, hands, and feet, 
moderate sensory loss in the feet and slowed responses to all 
verbal directions.  The examiner added that the ranges of 
motion and strength in the four extremities remained 
adequate.  

The veteran underwent a VA examination in September 2002.  
His medical history reveals that the veteran had arthritis 
and a retained shell fragment in his left knee.  The veteran 
reported daily pain and aching in his left knee.  He reported 
that his left knee hurt more when it was going to rain and 
swelled when he was on it.  The veteran reported that the 
knee buckled and gave way on him and that he had multiple 
falls.  

Upon examination, the veteran wore a knee brace for support.  
He used a walker and was able to maneuver to the examining 
table.  The veteran could stand alone, but could only take a 
few steps without the walker.  The veteran was wearing a 
DonJoy-type brace; the knee was slightly enlarged.  There was 
some tenderness, peripatellar over medial plica area, and 
less tenderness laterally.  There was scant crepitation felt 
under the patella.  

The veteran did not have any flare-ups.  He could extend the 
knee to 0 degrees and lock the knee; he could flex to 100 
degrees.  The knee felt stable, posteroanterior and 
anteroposterior.  There was minimal instability, lateral to 
medial.  Leg lengths were approximate; there was no evidence 
of inflammation.  

Against resistance, the veteran was estimated to be weak and 
4/5; grossly, the veteran had adequate strength and weight 
bearing in quadriceps, anterior tibials, hamstrings and the 
gastrocnemius.  The instability noted in the knee was slight.  
No additional range of motion was identified.  The diagnosis 
was that of traumatic arthritis of the left knee.  

In a December 2002 rating decision, the RO granted service 
connection for disability of the left knee manifested by 
instability and assigned a 10 percent rating under Diagnostic 
Code 5257, effective in November 2001.  

The statements of the veteran in the claims folder are to the 
effect that his service-connected left knee disabilities are 
much worse than currently rated; that he falls all the time; 
and that the pain is more than he could withstand.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

A review of the record shows that service connection has been 
granted for traumatic arthritis of the left knee, and that a 
10 percent evaluation was assigned under Diagnostic Code 
5010.  Service connection has also been granted for traumatic 
arthritis of the left knee with instability, and a separate 
10 percent evaluation has been assigned under Diagnostic Code 
5257.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   


5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).

Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Diagnostic Codes 5257 or 5259, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Codes 5260 or 5261 if the 
arthritis results in compensable loss of motion; otherwise, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).  

In this case, the report of the VA examination in April 2002 
shows that the range of motion of the veteran's left knee was 
from full extension of 0 degrees to limited flexion of 90 
degrees, which is below the standard range of motion.  The 
examiner noted pain with maximum flexion.  

The veteran also has reported having severe pain and swelling 
with weight bearing, and the veteran was noted to have some 
enlargement, tenderness and crepitation of the left knee.  
Functional impairment caused by pain is to be reflected in 
the rating for limitation of motion.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board finds in this case that an increased rating of 20 
percent under the DeLuca principles is warranted.  The 
veteran has been diagnosed with traumatic arthritis of the 
left knee.   While the evidence reflects an element of 
weakness associated with the left knee, there is some 
indication that motion through the arc of extension or 
flexion is painful as to render some portion non-functional.  

Accordingly, the Board finds that the veteran's present 
disability picture is productive of a level of functional 
loss due to pain that more nearly approximates that of a 
limitation of flexion to 30 degrees.  Accordingly, the 
criteria for the assignment of a rating of 20 percent under 
Diagnostic Code 5010-5260 as described hereinabove are met.  

Here, the most recent medical examination shows that the 
veteran wore a knee brace.  However, the VA examiner noted 
only slight instability.  There was also tenderness on 
palpation, peripatellar over medial plica area and less 
lateral tenderness.  In this case, the Board is unable to 
associate his current ataxia to the service-connected left 
knee disability.  

There is no evidence of lateral instability or recurrent 
subluxation of more than a slight degree in this case to 
warrant a rating in excess of 10 percent.  Accordingly, the 
Board finds that the present disability picture does not 
support the assignment of an increased rating for the 
service-connected left knee instability.  



ORDER

An increased rating of 20 percent for the service-connected 
traumatic arthritis of the left knee is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

An increase rating for the service-connected disability of 
the left knee manifested by instability is denied.  





REMAND

In a May 2002 rating decision, the RO denied the veteran's 
claims for increased disability ratings for the following 
service-connected disabilities:  Neuritis of the left ulnar 
nerve with post-operative scar; residuals of penetrating 
shell fragment wounds of the right thigh; residuals of shell 
fragment wounds of the left thigh with retained foreign body; 
and residuals of shell fragment wounds of the right wrist.  

In July 2002, the veteran submitted a statement that must be 
viewed as expressing disagreement with this determination.  

A review of the record does not show that these issues have 
been made the subject of a Statement of the Case, and they 
should be.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board may not address these issues until the veteran has 
been sent a Statement of the Case.  38 C.F.R. § 20.200 
(2002); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Any 
indicated development should be 
undertaken in this regard.  

2.  The RO should take appropriate action 
to send the veteran and his 
representative a Statement of the Case as 
to the issues of entitlement to an 
increased disability rating for the 
following service-connected disabilities:  
Neuritis of the left ulnar nerve with 
post-operative scar; residuals of 
penetrating shell fragment wounds of the 
right thigh; residuals of shell fragment 
wounds of the left thigh with retained 
foreign body; and residuals of shell 
fragment wounds of the right wrist.  The 
veteran should be advised that he must 
submit a VA Form 9 or Substantive Appeal 
in a timely fashion in order to obtain 
appellate consideration of these issues.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



